OPINION OF
THE COURT.
The following point has been certified by the district court, sitting in bankruptcy, to this court, viz: “Whether the facts set forth in the plea of the said John T. Balch, if true, constitute a bar to the proceedings in this cause.”
Benjamin A. Munford v. John T. Balch. The plea states, that heretofore, and before the said petitioner exhibited his petition, in this honorable court, to wit, on the 31st day of October, 1842, the said petitioner, one of the late firm of Churchill & Co., in behalf of himself and late partner, William Churchill, and one John W. Harris, filed their petition in the district court of the United States for the district of New York, against the defendant, setting forth, among other things, that this defendant owed to them a sum greater than five hundred dollars, the consideration being for merchandise bought; and which this defendant avers is the same note as set forth in the present petition of the said Munfiord; and setting forth also that this defendant, on or about the 29th of January last preceding the filing of the petition, then being a merchant in the city of New York, made and executed an assignment and conveyance in contemplation of bankruptcy, secured and preferred certain creditors of this defendant, a preference over the general creditors of this defendant, and that said assignment was made to John E. Mitchell and John Hudson, of the city of New York; and that this defendant in the spring of 1842, departed from the state of New York with intent to defraud his creditors, and to avoid being arrested; and they prayed that he might be declared a bankrupt, pursuant to the act of congress, which petition was for the like matter, relief, and purpose, as the present petition. The assignees filed their exceptions, and upon argument the cause was referred to a commissioner of bankruptcy, on the 13th of December, 1842; that the petition was depending the 11th of January, 1843; that it was discontinued the 28th of April, 1843; and this is pleaded in abatement to the present petition.
The pendency of another suit between the same parties, and involving the same matters, may be pleaded in abatement to a new suit. But, to make such plea effectual, it must be shown that the court had jurisdiction of the case. The proceeding in New York by the creditors of the said Balch; was, to subject him to involuntary bankruptcy, under the first section of the bankrupt act, [5 Stat. 440, c. 9.] The act declares, “that all persons, being merchants, or using the trade of merchandise, all retailers of merchandise, &c. owing debts to the amount of not less than two thousand dollars, shall Be liable to become bankrupts, within the true intent and meaning of the act, and may, upon the petition of one or more of their, creditors, to whom they owe debts amounting in the whole to not less than five hundred dollars, to the appropriate court, be so declared accordingly, in the following cases, to wit: whenever such person, being a merchant, or using the trade of merchandise, or being a retailer of merchandise, &c. shall depart from the state of which he is an inhabitant, with intent to defraud his creditors, &c.
Several things are necessary to subject a man to this proceeding. 1. He must be a merchant. 2. He must have left the state with a view to defraud his creditors, or done some other act named in the statute. 3. The petitioners against him must have a, claim on him of a sum amounting to five hundred dollars. 4. He must owe debts to the amount of not less than two thousand dollars. These four things must be shown in the petition, to give the court jurisdiction.
From the plea, it appears that the said Balch was a merchant; that he committed' an act of bankruptcy by leaving the state to defraud his creditors; and that the petitioners against him had a demand on him exceeding five hundred dollars; but, it does not appear that he owed an amount of not less than two thousand dollars. This is essential to the jurisdiction of the court, and without it the proceedings in New York were' of no validity. The plea is taken as true, and it must show jurisdiction in the court, whose proceedings are set up in abatement; and having failed to. do this, the demurrer to the plea should have been sustained.' This may be certified to the district court.